PER CURIAM
We allow the state’s motion for reconsideration of our decision in which we affirmed defendant’s conviction for murder but remanded for resentencing. 120 Or App 246, 851 P2d 635 (1993).
Defendant was charged by a 10-count indictment with, inter alia, murder. ORS 163.115. Pursuant to a plea agreement, he pled guilty to a single charge of murder in return for dismissal of all the remaining charges. On appeal, he challenged both the life sentence and 25-year prison term imposed under ORS 163.115.
Defendant’s sentence “resulted from” the agreement and we therefore may not review his claim of error. ORS 138.222(2)(d); State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993). We erred in remanding defendant’s conviction for resentencing.
Reconsideration allowed; former opinion withdrawn; affirmed.